Case: 13-40167      Document: 00512493343         Page: 1    Date Filed: 01/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                      No. 13-40167                             January 8, 2014
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee
v.

GEORGE RAYMOND WILLIAMS,

                                                 Defendant-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:12-CR-177


Before REAVLEY, DAVIS, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The judgment of the district court is affirmed.
       Contrary to defendant’s contention, the sentence did not delegate to the
probation officer the decision about mental health treatment.                  The judge
during sentencing did indicate his intention to leave at least the ministerial
details of the sentence to a probation officer; but counsel having pointed out a
problem, the documented sentence is unobjectionable as it clarified that the
district court only deemed mental health treatment needed.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
Case: 13-40167   Document: 00512493343   Page: 2   Date Filed: 01/08/2014



                          No. 13-40167
 AFFIRMED.




                                2